Judgment modified by adding thereto that the dismissal of the complaint is “ without prejudice,” and as modified unanimously affirmed, without costs. The memorandum of the learned trial justice does not control or affect the decision and judgment. The case stands with the plaintiff’s complaint dismissed. The marital rights and obligations of the parties are what they were before the commencement of the action. In the light of the foregoing determination, the appeal from the order denying alimony and conditionally granting counsel fee, is dismissed, without costs. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Seudder, JJ.